Citation Nr: 1002812	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  02-19 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945, and he died October 2001.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim for service connection for the 
cause of the Veteran's death.  In a March 2004 determination, 
the Board affirmed the denial.  The appellant filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated December 23, 2004, vacated the 
Board's decision.  The case was appealed to the United States 
Court of Appeals for the Federal Circuit, which remanded the 
case for action consistent with the December 2004 Court 
order.  In February 2009, the Board remanded the claim to 
ensure due process and for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The Board notes that the appellant's attorney submitted what 
he termed as "new evidence" immediately following issuance 
of the October 2009 supplemental statement of the case.  
Review of this evidence, however, reflects that all of the 
documents are duplicates of those considered by the RO in an 
October 2003 supplemental statement of the case.  Thus, no 
further action with respect to this evidence is required.  
See 38 C.F.R. § 19.37 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for residuals of trenchfoot of the right foot, 
evaluated as 30 percent disabling; residuals of trenchfoot of 
the left foot, evaluated as 30 percent disabling; residuals 
of a concussion, evaluated as noncompensable; residuals of a 
fracture of the right third metatarsal, evaluated as 
noncompensable; and for scar of the upper lip, evaluated as 
noncompensable.  The combined schedular rating was 60 
percent.  

2.  The Veteran sustained a blast injury to the lung during 
service.

3.  The Veteran died in October 2001 of chronic obstructive 
pulmonary disease and congestive heart failure.

4.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's chronic obstructive 
pulmonary disease or heart disease arose in service, or is 
otherwise related to service, nor was heart disease shown 
within one year following service.

5.  A service connected condition did not cause or materially 
contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In January and May 2002 letters, issued prior to the rating 
decision on appeal, and in an August 2009 letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence will be obtained by VA.  
The August 2009 letter advised the appellant of the Veteran's 
service connected disabilities and how to establish service 
connection for the cause of death based on service connected 
disabilities as well as disabilities not yet service 
connected.  The letter also advised the appellant of how the 
VA assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in October 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, a statement from a service comrade, 
private and VA medical records, records from the Board for 
Correction of Military Records, and the reports of VA 
examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process by providing evidence 
including medical opinions to support her claim.  Thus, the 
appellant has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
following the Court remand in December 2004, the appellant 
has been represented by an attorney with experience in VA 
compensation law, to include the types of evidence necessary 
to establish service connection for the cause of death.  
Thus, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  Any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and cardiovascular disease becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The death certificate discloses that the Veteran was 79 years 
old when he died in October 2001 of chronic obstructive 
pulmonary disease due to or as a consequence of congestive 
heart failure.  

At the time of his death, service connection was in effect 
for residuals of trenchfoot of the right foot, evaluated as 
30 percent disabling; residuals of trenchfoot of the left 
foot, evaluated as 30 percent disabling; residuals of a 
concussion, evaluated as noncompensable; residuals of a 
fracture of the right third metatarsal, evaluated as 
noncompensable; and for scar of the upper lip, evaluated as 
noncompensable.  The combined schedular rating was 60 
percent.  

The appellant argues that service connection is warranted for 
the cause of the Veteran's death.  She claims that he 
received a blast injury to his lungs in service, and points 
out that he was awarded the Purple Heart.  She refers to 
statements from VA and private physicians suggesting that the 
in-service injury resulted in his fatal pulmonary disease.

The evidence supporting the appellant's claim includes the 
service treatment records and some post-service medical 
records.  The service treatment records disclose that the 
Veteran sustained a slight blast injury to his lungs in 
November 1944.  When examined some time after the injury, the 
left lung was clear, and the right lung exhibited a cough.  
Hospital records from December 1944 reflect that the Veteran 
coughed blood for a day after the injury.  A clinical history 
on chest X-ray in December 1944 noted a blast injury of the 
lungs with slight hemoptysis, and that the Veteran had a 
cough with coarse rub over the right base.  

A chest X-ray in April 1949, at the time of a VA examination, 
revealed some calcification of both lung roots.  There was 
chronic bronchitis of both lower lung fields.  

The Veteran was hospitalized by the VA for unrelated 
complaints from January to February 1960.  A chest X-ray 
revealed moderate emphysema.  

A VA medical certificate dated in June 1980 shows a history 
of chronic obstructive pulmonary disease.  The assessment was 
chronic obstructive pulmonary disease with chronic 
bronchitis.  

On VA general medical examination in September 1980, the 
Veteran related he had experienced breathing problems for 
many years.  Following an examination, the diagnoses were 
hypertension, mild, and pulmonary emphysema with Crohn's 
disease airway obstruction.  

In a September 1982 statement, R.W.G. related that he was a 
medic serving in November 1944, and that the Veteran had been 
admitted with a lung concussion and was spitting up blood.  
He indicated he had been in contact with the Veteran since 
service.  

Army Board for Corrections of Military Records (BCMR) 
proceedings in February   2000 noted that SGO files showed 
that the Veteran was hospitalized in January 1945 as a battle 
casualty for blast injury (sudden high pressure from air or 
water) located in the lung.  The causal agent was described 
as "artillery shell, fragments, afoot or unspecified."  It 
was concluded that the Veteran was wounded as a result of 
hostile action and that he was entitled to the Purple Heart 
Purple.  

In a statement dated October 2003, a private physician noted 
that he had reviewed some of the Veteran's medical records.  
He summarized the description of the SGO files from the BCMR 
proceedings.  He also noted a high resolution CT scan of the 
chest at a VA facility in August 2001, which contained 
findings consistent with severe bullous emphysema.  It was 
further indicated that the findings could be consistent with 
the clinical diagnosis of pulmonary fibrosis.  The physician 
stated that the diagnosis in August 2001 was physical 
debilitation and bedbound status due to advanced bullous 
emphysema.  The diagnosis noted that the Veteran could not 
adequately perform pulmonary function tests, and that he had 
not smoked since the 1970's.  Based on this information, the 
physician opined that while the Veteran had smoked in the 
past, and most likely had bullous emphysema related to that, 
some of the interstitial disease noted on the CT scan might 
be related to scarification of the lungs which might be 
related to the blast injury he received in service.

A VA physician wrote in October 2003 that the appellant 
contacted him and stated that the Veteran had been 
hospitalized in January 1945 for a blast injury to the lung.  
The appellant stated the Veteran died from complications of 
advanced bullous emphysema and pulmonary fibrosis.  The 
examiner added that it was possible that those conditions 
were caused or aggravated by his military-related injuries. 

The evidence against the appellant's claim includes the 
service treatment records and the post-service medical 
evidence of record.  A chest X-ray in December 1944 revealed 
the lung fields were clear, and the heart and mediastinum 
were normal.  No pertinent clinical history was noted on the 
separation examination in November 1945.  Clinical 
evaluations of the lungs and cardiovascular system were 
normal.  A chest X-ray disclosed no significant abnormality.  

The Veteran was initially examined by the VA following 
service in April 1949.  An examination of the chest 
demonstrated it was normal to percussion and auscultation.  
There was normal tactile fremitus.  A chest X-ray revealed 
that the heart and aorta were within normal limits.  The 
pertinent diagnosis was that residuals of a chest concussion 
were not found.

When hospitalized by the VA from March to April 1952, an 
examination disclosed the chest was symmetrical.  Expansion 
was good and equal bilaterally.  Respiratory excursions were 
normal.  There were no rales or other adventitious sounds.  
Tactile fremitus was normal.  The heart was normal in size, 
shape, position, rate and rhythm.  

In October 2003, a VA physician reviewed the Veteran's claims 
folder and summarized the pertinent information.  He noted 
the Veteran had an echocardiogram in June 2001 that showed 
left ventricular function, visually estimated at 50 percent.  
The Veteran had aortic valve sclerosis.  The physician noted 
that when the Veteran left service his heart and lungs were 
normal.  He further stated the Veteran developed health 
problems after service, including a pacemaker, coronary 
artery disease, status post stent placement, chronic 
obstructive pulmonary disease, and heart failure.  The doctor 
asserted the Veteran did not have any significant heart 
condition when he left service.  He concluded that the 
Veteran should not be service-connected for congestive heart 
failure or chronic obstructive pulmonary disease.

Another VA physician again reviewed the claims folder in 
October 2009.  He opined that it was less likely than not 
that any of his service-connected disabilities had anything 
to do with the Veteran's death.  He observed that the 
conditions for which service connection had been established 
do not tend to decrease the Veteran's life span or increase 
mortality and were not risk factors and had no role in 
patients who have chronic obstructive pulmonary disease and 
congestive heart failure.  The physician added that the 
underlying cause of the Veteran's death was pulmonary and 
cardiovascular in origin, and this was clearly due to his 
chronic obstructive pulmonary disease and congestive heart 
failure and had nothing to do with any of his service-
connected disabilities.  He asserted that the medical 
literature supported his opinion.

The Board recognizes that the Veteran sustained a blast 
injury to the lungs, and that he subsequently coughed up 
blood.  It is significant to point out, however, that the 
lungs and cardiovascular system were normal on the separation 
examination in November 1945, as was a chest X-ray.  The 
Board also emphasizes that the examiner for the initial VA 
examination conducted in April 1949 indicated that there were 
no residuals of the in-service chest concussion found.  

The Board acknowledges the medical opinions supporting the 
appellant's claim.  However, these opinions are of little 
probative value.  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, the October 2003 opinion by a private physician noted 
that the CT scan of the chest was consistent with bullous 
emphysema with coarse interstitial densities scattered 
throughout the lungs that "could be" consistent with 
pulmonary fibrosis, and that some of the interstitial disease 
noted on the CT scan "might" be related to scarification of 
the lungs which "might" be related to the blast injury he 
received in service.  The October 2003 opinion by the VA 
physician, after being advised by the appellant that the 
Veteran suffered a blast injury to the lung in service on 
January 12, 1945, noted that "it is possible" that the 
Veteran's bullous emphysema and pulmonary fibrosis were 
caused or aggravated by the Veteran's military-related 
injuries of January 12, 1945.  Both opinions are speculative, 
using terminology such as "could be," "might be," and "it 
is possible", and are of little probative value.  See 
Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding 
that a doctor's statement that a veteran's brain tumor "may 
well be" connected to Agent Orange exposure was 
speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that the use of the term "could," without other 
rationale or supporting data, is speculative); Goss v. Brown, 
9 Vet. App. 109, 114 (1996) (noting that the use of the 
phrase "could not rule out" was too speculative to 
establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that medical opinions are 
speculative and of little or no probative value when a 
physician makes equivocal findings such as "the veteran's 
death may or may not have been averted").

Moreover, while the opinion by the private physician was 
based on review of a few records, neither opinion was 
rendered following review of the entire claims folder.  
Conversely, the opinions of the VA examiners in October 2003 
and October 2009 found that the Veteran's death was not 
related to service or the Veteran's service connected 
disabilities, respectively.  These opinions were provided 
following a review of the claims file and included rationales 
for the conclusions.  Thus, these opinions are entitled to 
great probative weight.  

In summary, the preponderance of the competent and probative 
medical evidence of record establishes that the Veteran's 
fatal lung and cardiovascular disabilities did not arise in 
service and were not related to service, and that the 
Veteran's service-connected disabilities played no role in 
the Veteran's death.  The Board concludes, accordingly, that 
the claim for service connection for the cause of the 
Veteran's death is denied.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


